 Case 20-10268 Doc    157 Filed 01/12/21 Entered                             01/12/21 11:28:49
            Desc   Main Document           Page                             1 of 37




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF VERMONT


IN RE:                                         )
         CORPORATION OF SOUTHERN               )
         VERMONT COLLEGE, INC.                 )      Case No. 20-10268-CAB
                                                )     Chapter 7 Case
                               Debtor,         )

                                       REPORT OF SALE

         Tyler B. Hirchak, CAI being duly sworn, reports to the court as follows:

1. That pursuant to the ORDER APPROVING AND AUTHORIZING TRUSTEE TO SELL CERTAIN
   PERSONAL PROPERTY dated December 11, 2020; Hirchak Brothers, LLC aka Thomas Hirchak
   Company was designated auctioneer for the purpose of conducting a public sale of the
   subject personal property.

2. The sale was conducted online from December 14th, 2020 at 4:00pm to December 28th,
   2020 @ 12:00pm. The property was available for inspection on Tuesday, December 22,
   2020 from 11:00am to 1:00pm. The sale was advertised in print & digital media, per the
   attached promotion schedule including advertisements in the Brattleboro Reformer,
   Bennington Banner, Manchester Journal& Seven Days. The auction was also publicized on
   the World Wide Web at THCAUCTION.com (see attached).

3. There were 148 qualified online parties registered to bid. The personal property was sold to
   the highest bidder per the attached sales report. The highest bidders have paid in full for
   the personal property and removed all purchased items from the auction site.

4. The promotional efforts executed in conjunction with the sale (copies enclosed) total
   $1094.80.

5. The Necessary Expenses:
   • Auction Items Catalog/Photograph                                               $529.80
   • Upload Catalog to Web                                                          $105.00
   • Open House/Preview                                                             $494.80
   • Load Out                                                                       $634.80
   • Advertising and Promotional Schedule                                           $1094.80
   • Marketing Labor                                                                $201.25
   • Administrative Labor                                                           $140.00
   • Auctioneer Bankruptcy Bond                                                     $1275.00
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    2 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    3 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    4 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    5 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    6 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    7 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    8 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered    01/12/21 11:28:49
           Desc   Main Document           Page    9 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    10 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    11 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    12 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    13 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    14 of 37
   Case 20-10268 Doc    157 Filed 01/12/21 Entered                         01/12/21 11:28:49
             Desc    Main Document           Page                        15 of 37


REGISTER TO BID: Registration at the auction finalizes each bidder's agreement to the terms
and conditions of sale as stated in the Contract and any Addenda which are incorporated by
reference into your bidding. Do not bid until you have read and understand the terms and
conditions. In order to bid at the auction, each bidder must be signed up and register to bid
through Proxibid.com. There is no fee to register, although a valid credit card will be required to
verify identity and funds. By bidding you are representing to Thomas Hirchak Company
(Auctioneer) and the seller that you have read and agree to be bound by the terms and
conditions for this sale as stated herein. If you do not agree with any of the terms and conditions
stated DO NOT BID! By bidding you agree to all disclosures.

BEFORE PLACING A BID: It is important that you are familiar with the terms and conditions as
all sales are final. The terms of sale are non-negotiable. Buyer is responsible for all costs and
fees associated with purchase and removal of items - no refunds.

THE SALE WILL BE CONTROLLED BY THE AUCTIONEER PROGRAM: Thomas Hirchak
Company is not responsible for malfunctions or system errors which cause a bid or bidder to fail
to be recognized or registered. If there is a dispute, the Auctioneer may re-open the bidding at
the Auctioneer's sole discretion and shall serve as the sole arbiter as to who is or is not allowed
to bid.

ITEMS SOLD AS IS, WHERE IS: Thomas Hirchak Company has made every attempt to fully
disclose any known condition of product being sold. Auction items are sold 'AS IS, WHERE IS'
with no financing, inspection or other contingencies to sale. Buyers are responsible for
conducting their own due diligence and investigation of each auction prior to making a bid and
purchase at the auction. Buyers must rely solely upon their own investigation and not any
information provided by the Seller or Auctioneer. Failure of a Buyer to be fully informed on the
condition of an item will not constitute grounds for any claim adjustment or right to cancel sale.

PICK UP OF ITEMS: Item(s) MUST be completely removed from auction site on specified day.
Please bring appropriate means to load and haul your items including but not limited to boxes,
packing material, any necessary tools, ladders, or other equipment involved with the
disassembly or removal of items. Any items not picked up on the specified day will be
considered "ABANDONED". Buyers that do not show up for scheduled load outs and do not
communicate with THCo will have all winning lots considered, "ABANDONED WITHOUT
REFUND."
Buyers must make any transport requests 24 hours prior to load out with
tom.stames@THCAuction only. Buyers may not make transport arrangements with any other
THCo staff.
Transport fees are at minimum $50 regardless of invoice total. THCo reserves the right to refuse
transport of any items.
Items may only be transported back to THCo Morrisville and must be retrieved by buyer within
48 hours or 2 business days. Items not retrieved within 48 hours are considered, "ABANDONED
WITHOUT REFUND."
No exceptions.
  Case 20-10268 Doc    157 Filed 01/12/21 Entered       01/12/21 11:28:49
            Desc    Main Document           Page      16 of 37




YOU ARE ENTERING INTO A BINDING CONTRACT. THERE ARE NO REFUNDS OR BID
CANCELLATIONS. THE REGISTERED BIDDER IS PERSONALLY RESPONSIBLE, LEGALLY
AND FINANCIALLY FOR ALL AUCTION ITEMS BID UPON WHETHER REPRESENTING
ONE'S SELF OR ACTING AS AN AGENT. AN ONLINE BID ACCEPTED AT PUBLIC AUCTION
IS A LEGAL AND BINDING CONTRACT TO PURCHASE. ANY BIDDER WHO FAILS TO
FOLLOW THROUGH WITH A PURCHASE WILL BE BANNED FROM BIDDING AT ALL
FUTURE SELLER AUCTION EVENTS AND MAY BE PURSUED FOR CIVIL AND/OR
CRIMINAL VIOLATIONS.
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    17 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    18 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    19 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    20 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    21 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    22 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    23 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    24 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    25 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    26 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    27 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    28 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    29 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    30 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    31 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    32 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    33 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    34 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    35 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    36 of 37
Case 20-10268 Doc    157 Filed 01/12/21 Entered     01/12/21 11:28:49
          Desc    Main Document           Page    37 of 37
